DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-14 and new claims 29-34 are presently under consideration with claims 15-28 being cancelled by applicant’s amendments to the claims filed with the after final response dated 18 July 2022.
Applicant’s amendments to the claims have overcome the prior art rejections of record, and the indefiniteness rejections of claims 13-14. The previously indicated allowable subject matter in claim 4 has been incorporated into claim 1, and previously objected to, but allowable dependent claims 9-10 have been rewritten in independent form.

Reasons for Allowance
Claims 1-14 and 29-34 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Claim 1 recites the limitation where “a reeling cable attached to the central member and the first interior panel” and “a reeling actuator controlling a length of the reeling cable, the reeling actuator being configured to change the angle of inclination between the first interior panel and the central member by changing the length of the reeling cable”, which are not recited in combination by the prior art of record. The reeling actuator of Rubin restrains movement between adjacent panels through a ratcheting mechanism to maintain the panels at the same configuration and orientation to counteract the phenomenon of ‘thermal snap’ (Rubin, C5/L1-67, Figs. 3d, 4 and 7-8 see: panels 70a-70e are inclined in a bowed configuration by tension in cable 40 which is wrapped around spool 130 and tensioning device 32). The reeling actuator of Rubin does not appear capable of changing the angle of inclination between the first interior panel and the central member by changing the length of the reeling cable as tension in the cable is intended to hold the solar array 24 in a preferably permanent strained or bowed position as recited in Rubin (Rubin, C5/L41-48). Applicant’s claimed reeling cable is employed for folding and unfolding the panels in the apparatus and not a permanent restraint upon deployment as in Rubin. The other cited prior art of record do not make up for the deficiencies of Rubin and thus claim 1 is found allowable over the prior art of record.
As previously recited in the final rejection dated 28 April 2022, claim 9 recites “wherein the apparatus does not include any booms” and claim 10 recites “wherein the apparatus does not include any trusses”, however, the apparatus of Stuart necessarily includes both booms and trusses shown being deployed in Figs. 9-14. As such, the subject matter of claims 9 and 10 is allowable over the prior art of record.
Dependent claims 2-8, 11-14, and 29-34 each depend from one of allowable claims 1 and 9-10, and are thus also found allowable.
Furthermore, the prior art of Chen (CN 107933960A, see attached English machine translation) and Francis (US 2015/0075583) are newly cited as relevant to the claimed invention, but are not found to make up for the deficiencies of the other prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW J GOLDEN whose telephone number is (571)270-7935. The examiner can normally be reached 11am-8pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Barton can be reached on 571-272-1307. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ANDREW J. GOLDEN
Primary Examiner
Art Unit 1726



/ANDREW J GOLDEN/Primary Examiner, Art Unit 1726